Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION


Claim Rejections - 35 USC § 102

1.	In the event that the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 8, 10-11, 18 & 20 is/are rejected under 35 U.S.C. 102(a)(1) as 	being 	anticipated by Long CN110325012 using NPL for translation.

	Per claim 1 Long teaches a heat dissipation assembly for an electronic device (60, see fig.6, [0067]), the electronic device comprising a control mainboard (67), a processor (21/61, see fig.5-6; [0057], [0067]-[0068], “heating device”), and a processor cover plate (62, see fig.6) provided with a plurality of heat dissipation openings (68 & 69, see fig.6; [0069]) through the processor cover plate (see fig.6), the processor being arranged on the control mainboard and received in an accommodation space defined by the processor cover plate and the control mainboard (see fig.6), the heat dissipation assembly being received in the accommodation space and comprising: a heat dissipation fan (64), and a temperature sensor (81, [0071]) electrically coupled to the heat dissipation fan ([0071]).  
	Per claim 8 Long teaches the heat dissipation assembly according to claim 1, wherein the processor cover plate (62, see fig.6) comprises a top portion located above the processor (61, see fig.6), and a plurality of heat dissipation openings (68) are provided in the top portion (fig.6).  
	Per claim 10 Long teaches the heat dissipation assembly according to claim 8, wherein the processor cover plate further comprises a side portion (fig.6) fitted to the control mainboard (67), and a plurality of heat dissipation openings (69) are provided in the side portion (see fig.6).  
	Per claim 11 Long teaches an electronic device (60, see fig.6, [0067]), comprising: an internal mounting space (see fig.6, “space enclosing 62”), and components mounted in the internal mounting space (see fig.6; [0057], [0067]-[0068]) and comprising: a functional module comprising at least one of a camera module ([0057], “CPU and charging IC and GPU and power supply…”) and a battery module ([0049], “battery charger”, [0057], “power supply”). a control mainboard (67), a processor cover plate (62, see fig.6) having a plurality of heat dissipation openings (68 & 69, see fig.6), a processor (21/61, see fig.5-6; [0057], [0067]-[0068], “heating device”) on the control mainboard and received in an accommodation space defined by the processor cover plate and the control mainboard (see fig.6, “space enclosing 61, 64… is the accommodation space”), the accommodation space being in communication with the internal mounting space through the plurality of heat dissipation openings (see fig.6), and a heat dissipation assembly received in the accommodation space and comprising: a heat dissipation fan (64), and a temperature sensor (81, [0071]) electrically coupled to the heat dissipation fan ([0071]). 
	Per claim 18 Long teaches a heat dissipation assembly for an electronic device (60, see fig.6, [0067]), the electronic device comprising: a control mainboard (67), a processor cover plate (62, see fig.6) having a top portion and a side portion connected to the control mainboard to define an accommodation space together with the control mainboard (see fig.6) at least one of the top portion and the side portion being provided with a plurality of heat dissipation openings (68 & 69) through the processor cover plate (see fig.6) and a processor (21/61, see fig.5-6; [0057], [0067]-[0068], “heating device”) received in the accommodation space (fig.6); and the heat dissipation assembly being received in the accommodation space and comprising: a heat dissipation fan (64), and a temperature sensor (81, [0071]) electrically coupled to the heat dissipation fan ([0071]).  
	Per claim 20 Long teaches the electronic device comprising the heat dissipation assembly according to claim 1, further comprising: the control mainboard (67); the processor (61); and the processor cover plate (62) provided with the plurality of heat dissipation openings (68 & 69) through the processor cover plate (see fig.6), the processor being arranged on the control mainboard and received in an accommodation space defined by the processor cover plate and the control mainboard (see fig.6), wherein by arranging the heat dissipation assembly in the accommodation space defined by the processor cover plate and the control mainboard, the heat dissipation fan (64) is configured to dissipate the heat generated by the processor out of the accommodation space by air flow produced by the heat dissipation fan in the accommodation space in cooperation with the plurality of heat dissipation openings in the processor cover plate (see fig.6; [0067]-[0069]), thereby preventing local overheat of the processor and improving a heat dissipation effect on the processor ([0067]-[0069]); and 23the arrangement of the heat dissipation assembly in the accommodation space is configured to reduce leakage of operating noise of the heat dissipation fan and avoid interference of the heat dissipation assembly with other internal structures of the electronic device ([0074]); the temperature sensor is configured to monitor a temperature of the processor to facilitate controlling the heat dissipation fan to start or stop according to the monitored temperature, thereby reducing running time and noise interference of the heat dissipation fan while guaranteeing heat dissipation ([0071]-[0073]). 

Claim Rejections - 35 USC § 103

2.	In the event that the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 5, 9, 12 & 15 is/are rejected under 35 U.S.C. 103 as being 	unpatentable over Long CN110325012 using NPL for translation.

	Per claim 2 Long teaches the heat dissipation assembly according to claim 1, wherein the control mainboard (67) is provided with a heat dissipation control circuit (80; [0067], [0071]-[0073]), and the heat dissipation fan (64) and the temperature sensor (81) are electrically coupled to the heat dissipation control circuit (see fig.6; [0071]).  
	Long discloses substantially all the limitations of the claim(s) except for the heat dissipation fan and the temperature sensor arranged on the control mainboard
	It would have been an obvious matter of design choice before the effective filing date of the claimed invention to a person having ordinary skill in the art to arrange the heat dissipation fan and the temperature sensor on the control mainboard, because it ensures proper electrical connection of the heat dissipation fan and the temperature sensor with the mainboard, thus ensuring proper communication between all the components, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.
	Per claim 5 Long discloses substantially all the limitations of the claim(s) except for the heat dissipation assembly according to claim 1, wherein the heat dissipation assembly comprises a plurality of heat dissipation fans, and the plurality of heat dissipation fans are arranged around the processor.  
	It would have been an obvious matter of design choice before the effective filing date of the claimed invention to a person having ordinary skill in the art to have a plurality of heat dissipation fans around a processor, because it increases the air/cooling supplied to the processor, thus ensuring an effective dissipation of heat from the processor for longer operation of the processor, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.  In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960); MPEP §2144.04(VI)(B).
	Per claim 9 Long discloses substantially all the limitations of the claim(s) except for the heat dissipation assembly according to claim 8, wherein the plurality of heat 19dissipation openings are evenly distributed in the top portion.  
	It would have been an obvious matter of design choice before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the heat dissipation openings evenly distributed in the top portion of the processor cover plate, because it ensures effective flow of air and dissipation of heat from the accommodating space of the electronic device, thus ensuring proper cooling and functioning of the heat generating components, such as the processor, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.
	Per claim 12 Long teaches the electronic device according to claim 11, wherein the control mainboard (67) is 20provided with a heat dissipation control circuit (80; [0067], [0071]-[0073]), and the heat dissipation fan (64) and the temperature sensor (81) are electrically coupled to the heat dissipation control circuit (see fig.6; [0071]).  
	Long discloses substantially all the limitations of the claim(s) except for the heat dissipation fan and the temperature sensor arranged on the control mainboard
	It would have been an obvious matter of design choice before the effective filing date of the claimed invention to a person having ordinary skill in the art to arrange the heat dissipation fan and the temperature sensor on the control mainboard, because it ensures proper electrical connection of the heat dissipation fan and the temperature sensor with the mainboard, thus ensuring proper communication between all the components, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.
	Per claim 15 Long discloses substantially all the limitations of the claim(s) except for the electronic device according to claim 11, wherein the heat dissipation assembly comprises a plurality of heat dissipation fans, and the plurality of heat dissipation fans are arranged around the processor.  
	It would have been an obvious matter of design choice before the effective filing date of the claimed invention to a person having ordinary skill in the art to have a plurality of heat dissipation fans around a processor, because it increases the air/cooling supplied to the processor, thus ensuring an effective dissipation of heat from the processor for longer operation of the processor, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.  In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960); MPEP §2144.04(VI)(B).

Claims 3 & 13 is/are rejected under 35 U.S.C. 103 as being unpatentable 	over Long CN110325012 using NPL for translation in view of Loya 5478221.

	Per claim 3 Long teaches the heat dissipation assembly according to claim 2, 	Long does not explicitly teach wherein the heat dissipation fan comprises an electrode pad welded to the control mainboard by a surface mounting technology.  
	Loya however discloses wherein the heat dissipation fan (10) comprises an electrode pad (14a,b,c) soldered to the control mainboard by a surface mounting technology (col.2, line 5-17, “…The miniature fan of the invention…”, col.3, line 23-42).  
	The language, term, or phrase "welded", is directed towards the process of joining two components together.  It is well settled that "product by process" limitations in claims drawn to structure are directed to the product, per se, no matter how actually made.  In re Hirao, 190 USPQ 15 at 17 (footnote 3).  See also, In re Brown, 173 USPQ 685; In re Luck, 177 USPQ 523; In re Fessmann, 180 USPQ 324; In re Avery, 186 USPQ 161; In re Wethheim, 191 USPQ 90 (209 USPQ 554 does not deal with this issue); In re Marosi et al., 218 USPQ 289; and particularly In re Thorpe, 227 USPQ 964, all of which make it clear that it is the patentability of the final product per se which must be determined in a "product by process" claim, and not the patentability of the process, and that an old or obvious product produced by a new method is not patentable as a product, whether claimed in "product by process" claims or otherwise.  The above case law further makes clear that applicant has the burden of showing that the method language necessarily produces a structural difference.  As such, the language "welded" only requires “an electrode pad joined to a control mainboard electrically”, which does not distinguish the invention from Long in view of Loya, who teaches the structure as claimed. 
	Per claim 13 Long teaches the electronic device according to claim 12, 
	Long does not explicitly teach wherein the heat dissipation fan comprises an electrode pad welded to the control mainboard by a surface mounting technology.  
	Loya however discloses wherein the heat dissipation fan (10) comprises an electrode pad (14a,b,c) soldered to the control mainboard by a surface mounting technology (col.2, line 5-17, “…The miniature fan of the invention…”, col.3, line 23-42).  
	The language, term, or phrase "welded", is directed towards the process of joining two components together.  It is well settled that "product by process" limitations in claims drawn to structure are directed to the product, per se, no matter how actually made.  In re Hirao, 190 USPQ 15 at 17 (footnote 3).  See also, In re Brown, 173 USPQ 685; In re Luck, 177 USPQ 523; In re Fessmann, 180 USPQ 324; In re Avery, 186 USPQ 161; In re Wethheim, 191 USPQ 90 (209 USPQ 554 does not deal with this issue); In re Marosi et al., 218 USPQ 289; and particularly In re Thorpe, 227 USPQ 964, all of which make it clear that it is the patentability of the final product per se which must be determined in a "product by process" claim, and not the patentability of the process, and that an old or obvious product produced by a new method is not patentable as a product, whether claimed in "product by process" claims or otherwise.  The above case law further makes clear that applicant has the burden of showing that the method language necessarily produces a structural difference.  As such, the language "welded" only requires “an electrode pad joined to a control mainboard electrically”, which does not distinguish the invention from Long in view of Loya, who teaches the structure as claimed. 

Claims 4, 14 & 19 is/are rejected under 35 U.S.C. 103 as being unpatentable 	over Long CN110325012 using NPL for translation in view of Park et al. 	US2019/0216281.

	Per claim 4 Long teaches the heat dissipation assembly according to claim 1, 	Long does not explicitly teach wherein the heat dissipation fan comprises a fan blade, a rotor, a magnet, and a brush; the fan blade is mounted to the rotor, 18and the rotor is mounted on the brush; and the brush is arranged in a magnetic field generated by the magnet and drives the rotor and the fan blade to rotate after being energized.  
	Park et al. however discloses wherein the heat dissipation fan (see fig.5-6) comprises a fan blade (110 and/or 113; [0116], [0122]-[0123]), a rotor (164), a magnet (163), and a brush (166); the fan blade (110) is mounted to the rotor (164; see fig.6), 18and the rotor is mounted on the brush (166, see fig.6); and the brush is arranged in a magnetic field generated by the magnet and drives the rotor and the fan blade to rotate after being energized ([0115], [0116]).  
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the heat dissipation assembly of Long comprise a rotor, magnet, and brush as disclosed by Park et al., because it enables effective operation of the heat dissipation assembly for effective cooling.
	Per claim 14 Long teaches the electronic device according to claim 11, 
	Long does not explicitly teach wherein the heat dissipation fan comprises a fan blade, a rotor, a magnet, and a brush; the fan blade is mounted to the rotor, and the rotor is mounted on the brush; and the brush is arranged in a magnetic field generated by the magnet and drives the rotor and the fan blade to rotate after being energized.  
	Park et al. however discloses wherein the heat dissipation fan (see fig.5-6) comprises a fan blade (110 and/or 113; [0116], [0122]-[0123]), a rotor (164), a magnet (163), and a brush (166); the fan blade (110) is mounted to the rotor (164; see fig.6), 18and the rotor is mounted on the brush (166, see fig.6); and the brush is arranged in a magnetic field generated by the magnet and drives the rotor and the fan blade to rotate after being energized ([0115], [0116]).  
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the heat dissipation assembly of Long comprise a rotor, magnet, and brush as disclosed by Park et al., because it enables effective operation of the heat dissipation assembly for effective cooling.
	Per claim 19 Long teaches the heat dissipation assembly according to claim 18, wherein the control mainboard (67) is provided with a heat dissipation control circuit (80; [0067], [0071]-[0073]), and the heat dissipation fan (64) and the temperature sensor (81) are electrically coupled to the heat dissipation control circuit (see fig.6; [0071])
	Long does not explicitly teach wherein the heat dissipation fan comprises: a rotor having a first end and a second end opposite each other, a fan blade mounted to the first end, 22a magnet mounted to the second end, and are arranged on the control mainboard and a brush connected to the rotor and arranged within a magnetic field generated by the magnet; and the heat dissipation fan and the temperature sensor are arranged on the control mainboard, and the brush drives the rotor and the fan blade to rotate after being energized.  
	Park et al. however discloses wherein the heat dissipation fan (see fig.5-6) comprises: a rotor (164) having a first end (see fig.6, “left portion”) and a second end (see fig.6, “right portion”) opposite each other (see fig.6), a fan blade (110 and/or 113; [0116], [0122]-[0123]) mounted to the first end (see fig.6, “indirectly mounted”), 22a magnet (163) mounted to the second end (see fig.6), and a brush (166) connected to the rotor and arranged within a magnetic field generated by the magnet ([0115]-[0116]); and the  brush drives the rotor and the fan blade to rotate after being energized ([0115]-[0116]).  
	It would have been an obvious matter of design choice before the effective filing date of the claimed invention to a person having ordinary skill in the art to arrange the rotor, fan blade and magnet on the control mainboard, because it ensures proper electrical connection of the components to the control mainboard, thus ensuring proper communication and control between all the components, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.
It would have also been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the heat dissipation assembly of Long comprise a rotor, magnet, and brush as disclosed by Park et al., because it enables effective operation of the heat dissipation assembly for effective cooling.
Claims 6-7 & 16-17 is/are rejected under 35 U.S.C. 103 as being 	unpatentable over Long CN110325012 using NPL for translation in view of 	Doss 5199385.

	Per claim 6 Long teaches the heat dissipation assembly according to claim 5, 	Long does not explicitly teach wherein the heat dissipation assembly comprises a plurality of temperature sensors connected in parallel, and each of the plurality of temperature sensors is connected in series with at least one of the plurality of heat dissipation fans, to control the at least one of the plurality of heat dissipation fans connected in series with each of the plurality of temperature sensors to start or stop.  
	Doss however discloses a plurality of temperature sensors connected in parallel, and each of the plurality of temperature sensors is connected in series with at least one of the plurality of heat dissipation fans (see fig.9; col.4, line 45-64), to control the at least one of the plurality of heat dissipation fans connected in series with each of the plurality of temperature sensors to start or stop (col.2, line 59-67).  
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have a temperature sensor in parallel and each of the plurality of temperature sensors is connected in series with at least one of the plurality of heat dissipation fans as taught by Doss in the heat dissipation assembly of Long, because it ensures and effective monitoring and control of each fan for effective dissipation of heat. 
	Per claim 7 Long teaches the heat dissipation assembly according to claim 5, 	Long does not explicitly teach wherein the heat dissipation assembly comprises one temperature sensor, and the temperature sensor is connected in series with all the plurality of heat dissipation fans to control at least one of the plurality of heat dissipation fans to start or stop.  
	Doss wherein the heat dissipation assembly comprises one temperature sensor, and the temperature sensor is connected in series with all the plurality of heat dissipation fans to control at least one of the plurality of heat dissipation fans to start or stop (see fig.9; col.2, line 59-67, col.4, line 45-64).  
	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have a temperature sensor in parallel and each of the plurality of temperature sensors is connected in series with at least one of the plurality of heat dissipation fans as taught by Doss in the heat dissipation assembly of Long, because it ensures and effective monitoring and control of each fan for effective dissipation of heat. 
	Per claim 16 Long teaches the electronic device according to claim 15, 
	Long does not explicitly teach wherein the heat dissipation assembly comprises a plurality of temperature sensors connected in parallel, and each of the plurality of temperature sensors is connected in series with at least one of the plurality of heat dissipation fans, to control the at least one of the plurality of heat dissipation fans connected in series with each of the plurality of temperature sensors to start or stop.  
	Doss however discloses a plurality of temperature sensors connected in parallel, and each of the plurality of temperature sensors is connected in series with at least one of the plurality of heat dissipation fans (see fig.9; col.4, line 45-64), to control the at least one of the plurality of heat dissipation fans connected in series with each of the plurality of temperature sensors to start or stop (col.2, line 59-67).  
	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have a temperature sensor in parallel and each of the plurality of temperature sensors is connected in series with at least one of the plurality of heat dissipation fans as taught by Doss in the heat dissipation assembly of Long, because it ensures and effective monitoring and control of each fan for effective dissipation of heat. 
	Per claim 17 Long teaches the electronic device according to claim 15, 
	Long does not explicitly teach wherein the heat dissipation assembly comprises one temperature sensor, and the temperature sensor is connected in series with all the plurality of heat dissipation fans to control at least one of the plurality of heat dissipation fans to start or stop.  
	Doss wherein the heat dissipation assembly comprises one temperature sensor, and the temperature sensor is connected in series with all the plurality of heat dissipation fans to control at least one of the plurality of heat dissipation fans to start or stop (see fig.9; col.2, line 59-67, col.4, line 45-64).  
	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have a temperature sensor in parallel and each of the plurality of temperature sensors is connected in series with at least one of the plurality of heat dissipation fans as taught by Doss in the heat dissipation assembly of Long, because it ensures and effective monitoring and control of each fan for effective dissipation of heat. 

Email Communication
3.	Applicant is encouraged to authorize the Examiner to communicate via email by filing form PTO/SB/439 either via USPS, Central Fax, or EFS-Web.  See MPEP 502.01, 502, 502.05.

Response to Arguments

4.	Applicant's arguments filed 03/18/22 have been fully considered but they are not persuasive. 
Applicant asserts on page 3 of the remarks “Specifically, Long (CN110325012A) mentions a temperature detection sub-module 81. However, the specification and the drawings of Long do not describe or illustrate the specific arrangement of the temperature detection sub-module. As for the control module 80 that includes the temperature detection sub-module 81, Long is also silent about the specific arrangement of the control module. 
According to paragraph [0062] and Fig. 6 of Long, the heat dissipation assembly 60 includes: a heating device 61; a shielding cover 62 connected to the heating device 61; a heat sink 63 connected to the shielding cover 62, heat generated by the heating device 61 being conducted to the heat sink 63 through the shielding cover 62; a fan 64 for dissipating the heat sink 63; at least one air inlet 65 and at least one air outlet 66. In other words, Fig. 6 as a whole is the heat dissipation assembly, and the heat dissipation assembly does not merely consist of the heat sink 63 (fins) and the fan 64. Moreover, the shielding cover 62 is similar to the shielding cover 22 that is in direct contact with the heating device 21. Additionally, Long explicitly recites: "air cannot effectively enter the inner space formed by the shielding cover 62 and the PCB board 67, such that effective convection cannot be formed. For this reason, openings 68 and 69 are provided." 
Due to the above factors, the temperature detection sub-module or the control module is very likely to be arranged outside the shielding cover 62, because such an arrangement can realize direct contact with the shielding cover (hence detecting the temperature of the heating device) and avoid increasing an additional burden on the workload of dissipating the inner space.
Therefore, as a result that Long does not disclose the arrangement of the temperature sensor, those skilled in the art cannot obtain any teaching about the arrangement of the temperature sensor based on Long, and there is no reason, motivation or suggestion to modify the teachings of Long in an attempt to arrive at the claimed embodiments of the present application.”
Examiner disagrees and asserts that Long discloses in paragraph [0060] a heat dissipation member 23 or heat sink 23 used to conduct heat from the heating device 21 via the shield cover 22, the heat sink/ heat dissipation member has air flow through a large contact area to quickly dissipate heat into the air. Paragraph [0067] discloses a second embodiment that is similar to the first embodiment. 
Paragraph [0069] discloses that in order to reduce the occupation of the internal space of the terminal, the fan 64 and the heat sink 63 are both arranged inside the shielding cover 62… Paragraph [0071] discloses a temperature detection submodule 81 and a control sub-module 83 that are used to detect the temperature of the heat sink, which as disclosed in paragraph [0069] above is inside the shielding cover. Paragraph [0073] discloses the control of the fan based on the detected temperature of the heat sink by the temperature detection submodule 81 and the control sub-module 83. Lastly paragraph [0068] discloses cold air passes through the air inlet 65 and then passes through the fan 64 to transfer the heat on the heat sink 63 to the outside. 
Examiner asserts that the temperature detection submodule 81 and the control sub-module 83 would have to be directly coupled to the heat sink or placed near the heat sink within the interior space of the shield cover to obtain accurate readings of the heat sink for effective dissipation of the conducted heat by the fan, because if the temperature detection submodule 81 and the control sub-module 83 where to be located on the outside of the shield cover, the cold air that passes through the air inlet 65 would cool the sensor before detecting heat from the heat sink, thus affecting the accurate temperature reading of the heat sink and further affecting the operation of the fan and proper dissipation of heat from the heating element. 

Conclusion

5.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A MATEY whose telephone number is (571)270-5648. The examiner can normally be reached Monday-Friday 9AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAYPRAKASH GANDHI can be reached on 5712723740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL A MATEY/Examiner, Art Unit 2835